

AMENDMENT NO. 1
TO
JOINT VENTURE AGREEMENT
 
This Amendment No. 1 (“Amendment”) to that certain Joint Venture Agreement dated
October 19, 2009 (the “Agreement”) between TRINITY ALPS RESOURCES, INC., a
Nevada domestic corporation (“Trinity Alps”), and AMERICAN SIERRA GOLD CORP., a
Nevada domestic corporation (“American Sierra”), is made effective as of October
23, 2009.


Pursuant to the terms and conditions hereof, this Amendment is hereby
incorporated into the Agreement as if fully set forth therein.  This Amendment
and the Agreement shall be read together as a consistent agreement.  Capitalized
terms used herein and not otherwise defined shall have the meaning assigned in
the Agreement.  To the extent of any necessary inconsistency between the two,
however, the terms and provisions of this Amendment shall control.


RECITALS


A.           The Parties entered into the Agreement to document their intent and
agreement to form a joint venture to develop the Mine underlying the Claims (as
those terms are defined in the Agreement), and to provide American Sierra the
ability to purchase up to a seventy-five percent (75%) interest in the special
purpose entities to be used by the Parties to own and operate the Claims,
respectively (as further provided for in the Agreement).
 
B.           The Agreement provides for a Closing (as defined in the Agreement)
to occur on or before October 23, 2009, as well as the opening of a Trust
Account within three (3) business days from the Effective Date of the Agreement.
 
C.           The Parties are diligently working in an effort to fulfill all
necessary conditions to Closing and to identify a suitable candidate to serve as
the Trust Account Administrator and open the Trust Account, but require
additional time to complete those tasks.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1.           AMENDMENT


1.1           Exhibit B.  The Agreement’s Exhibit B (i.e., the Year One Work
Plan (as defined in the Agreement)) is hereby deleted in its entirety and
replaced and superseded by the work plan attached hereto as Exhibit 1.  The
Parties have each reviewed and approved Exhibit 1 and hereby agree to provide
the same to the Trust Account Administrator (as defined in the Agreement) in
furtherance of the Agreement.


1.2           Exhibit D.  The Agreement’s Exhibit D (i.e., Costs & Expenses) is
hereby deleted in its entirety and replaced and superseded by the costs and
expenses attached hereto as Exhibit 2.  The Parties have each reviewed and
approved Exhibit 2.


1.3           Section 1.6.  Section 1.6 of the Agreement is hereby deleted in
its entirety and replaced with the following, with the revised language
highlighted in italics for purposes of clarity:

 
 

--------------------------------------------------------------------------------

 


At Closing, every cost and/or expense related to the Claims and/or the Mine that
was paid by Trinity Alps for a benefit that lasts past 19 August 2009 shall be
reimbursed to Trinity Alps by American Sierra on a pro-rated
basis.  Additionally, every cost and/or expense related to the Claims and/or the
Mine that was paid by Trinity Alps on or after 19 August 2009 but prior to
Closing shall, at Closing, be reimbursed to Trinity Alps by American
Sierra.  After Closing and during the Term, every cost and/or expense related to
the Claims and/or the Mine that, after Closing, accrues and/or is received by
Trinity Alps or the Operating Entity or Holding Company, shall be promptly paid
(a) by the Trust Account Administrator from funds paid into the Trust Account
hereunder, or (b) by the Operating Entity from the Petty Cash Account (as
defined herein), with such records to be forwarded to the Trust Account
Administrator as set forth in Section 5.1.1 below.  All such costs and expenses
incurred prior to Closing are itemized on the attached Exhibit D and shall be
credited toward the First Semester Payment.  Further, all such costs and
expenses incurred after Closing shall be credited toward the $2,000,000 set
forth in Section 1.4.3.


1.4           Section 1.7.  Section 1.7 of the Agreement is hereby deleted in
its entirety and replaced with the following, with the revised language
highlighted in italics for purposes of clarity:


 American Sierra shall, prior to Closing and at its own expense, form the
Operating Entity and Holding Company, and purchase company record books for
same.  All other costs related to the Claims and/or Mines shall be due from and
paid by American Sierra through the Operating Entity or, to the extent such
expenses are related to the Claims and/or Mines but do not concern the Mine’s
operation, through the Holding Entity, as part of the Year One Work Plan, Year
Two Work Plan, and/or such other work plan as may hereafter be approved by the
Parties and submitted to the Trust Account Administrator for administration
hereunder, respectively (collectively, the “Plans”), with said expenditures
credited toward American Sierra’s $2,000,000.00 USD contribution requirement
under Section 1.4 above.


1.5           Section 5.1.  Section 5.1 of the Agreement is hereby amended by
deleting the first sentence of that section and replacing it with “On or before
Closing, American Sierra shall open an escrow account (“Trust Account”) with an
attorney-at-law or other trust account administrator to be selected by American
Sierra after the Effective Date and approved by Trinity Alps in its sole but
reasonable discretion on or before Closing (“Trust Account Administrator”).  All
other sentences of Section 5.1 remain unchanged.


1.6           Section 5.2. Section 5.2 of the Agreement is hereby amended by
deleting “23 October 2009” from the second sentence of that section and
replacing it with “7 December 2009.”


1.7           Section 12.4.  Section 12.4 is hereby deleted in its entirety and
replaced with the following:


This Agreement sets forth the Parties’ entire agreement and understandings
relating to the subject matter herein and merges and supersedes all prior
agreements, writings and understandings.  This Agreement (and any waiver of any
rights herefrom) shall not be amended or modified unless in a writing signed by
the Parties, and is intended by the Parties to be read in concert with the
contemplated operating agreements for the Operating Entity and Holding
Company.  To the extent that this Agreement and either or both of such operating
agreements conflict, due to the ongoing nature of such entities, the operating
agreements for each of the Operating Entity and Holding Company, respectively,
shall govern.
 
 
 

--------------------------------------------------------------------------------

 


2.           MISCELLANEOUS PROVISIONS


2.1           Effect of Amendment.  Except as expressly amended hereby, the
Agreement is in all respects ratified and confirmed and all of the terms,
conditions and provisions thereof shall remain in full force and effect.


2.2           Governing Law; Jurisdiction / Venue.  This Amendment, as with the
Agreement, will be exclusively interpreted and enforced in a state court in
Carson City, Nevada under Nevada law (without reference to its choice of law
rules).  The Parties hereby consent to such venue, governing law and the
jurisdiction of such court.


2.3.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.


2.4.           Facsimile.  Executed copies of this Amendment may be exchanged
via facsimile and such signatures shall be deemed as originals.


IN WITNESS WHEREOF, this Amendment is executed and appended to the Joint Venture
Agreement effective as of the date first written above.
 
TRINITY ALPS RESOURCES, INC.:
 
AMERICAN SIERRA GOLD CORP.:
     
/s/ Patrick A. Fagen
 
/s/ Johannes Petersen
By:  Patrick A. Fagen
Its:   President
 
By:  Johannes Petersen
Its:  Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 